TRAYLOR, J.
concurs in part, dissents in part, with reasons.
hi dissent from the per curiam’s imposition of a six month suspension of Douglas H. Greenburg from the practice of law, with all but thirty days deferred, subject to the condition that he successfully complete an anger management counseling program approved by the Office of Disciplinary Counsel. I agree with the Disciplinary Board that Douglas H. Greenburg should be suspended from the practice of law for one year and one day. Mr. Green-*810burg exchanged vulgarities with Mr. Lewis in open court. Mr. Greenburg also was convicted of the crime of simple battery committed upon Mr. Lewis during the same hearing in open court. A lawyer who turns a verbal argument into a physical encounter is culpable as an aggressor, warranting a significant period of actual suspension. See In re: Estiverne, 1999-0949 (La.9/24/99); 741 So.2d 649.